        Case 1:20-cv-03699-JGK Document 15-3 Filed 10/02/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 PDV USA, Inc.
                                                  Civil Action No: 20-cv-03699-JGK
                Plaintiff
        v.
                                                  [PROPOSED] ORDER GRANTING
 Interamerican Consulting, Inc.                   MOTION FOR PRO HAC VICE
                                                  ADMISSION
                Defendant.


       The Motion of Alan Alvela for Admission to Practice pro hac vice in the above captioned

matter is GRANTED. Applicant has declared that he is a member of the Bar of the District of

Colombia, and that his contact information is as follows:

                              Alan Alvela
                              Hecht Partners LLP
                              125 Park Avenue, 25th Floor
                              New York, NY 10017
                              Tel: 212-851-6821
                              Email: aalvela@hechtpartners.com

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

Rules governing discipline of attorneys.


Dated: October ____, 2020                                   ________________________
                                                            Honorable John G. Koetl
                                                            United States District Judge
